Opinion issued January 9, 2009

 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00237-CR
____________

IN RE JOHN WAYNE BATES, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator has filed a pro se petition writ of mandamus.  In his petition relator
complains that  respondent (1) has not ruled on his Second Motion fro DNA testing . 
We deny relief.
	The petition for writ of mandamus is therefore denied.
 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia (2) and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	The Honorable Susan Criss, Judge, 212th District Court, Galveston
County, Texas.
2.    	Justice Sam Nuchia, who retired from the First Court of Appeals on
January 1, 2009, continues to sit by assignment for the disposition of
this case, which was submitted on January 8, 2009.